Citation Nr: 0503545	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-29 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to separate 10 percent initial evaluations for 
tinnitus for each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from June 1958 to November 
1966 and from May 1967 to April 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which granted service connection for 
tinnitus and assigned a 10 percent evaluation.


FINDING OF FACT

As a matter of law, separate 10 percent evaluations are not 
assignable for tinnitus.


CONCLUSION OF LAW

The claim of entitlement to separate initial compensable 
ratings for tinnitus for each ear is without legal merit.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.87, Diagnostic Code 6260 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002). VA has since promulgated 
regulations to implement the provisions of the law.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

The VCAA and implementing regulations include an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

VAOPGCPREC 2-03 and 68 Fed. Reg. 25822, 25823 (2003) dictate 
the outcome of this case.  Where the law is dispositive and 
where there is no reasonable possibility that any assistance 
would aid in substantiating the claim on appeal, the VCAA is 
not for application.  See Wensch v. Principi, 15 Vet. App. 
362, 368 (2001).

The veteran was diagnosed with bilateral tinnitus, which is 
recurrent.  Service connection for this disability was 
established in a May 2003 rating decision.  A 10 percent 
evaluation was assigned, effective December 11, 2002.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).

The veteran's tinnitus is currently evaluated as 10 percent 
disabling under Diagnostic Code 6260, recurrent tinnitus.  38 
C.F.R. § 4.84, Diagnostic Code 6260.

The veteran and his representative argue that since the 
amended regulation, effective June 13, 2003, clarified 
Diagnostic Code 6260, the pre-amended Diagnostic Code 6260 
was ambiguous.  The argument for a higher rating as reflected 
in the representative's presentations is grounded generally 
in the holding in Wanner v. Principi, 17 Vet. App. 4 (2003) 
and its interpretation of the regulations, specifically 
section 4.25(b) and the applicable diagnostic code in the 
rating schedule.  The holding in Wanner v. Principi, 370 F.3d 
1124 (Fed. Cir. 2004) does not affect the matter on appeal.

In a May 2003 precedent opinion, the VA General Counsel held 
that the current Diagnostic Code 6260, as well as Diagnostic 
Code 6260 as in effect prior to the amendment on June 10, 
1999, authorizes a single 10 percent disability rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head and concluded that 
separate ratings for tinnitus for each ear may not be 
assigned under Diagnostic Code 6260 or any other diagnostic 
code.  VAOPGCPREC 2-03.  Further, effective June 13, 2003, VA 
amended Diagnostic Code 6260 with a note stating that only a 
single evaluation is to be assigned for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears or in 
the head.  See 68 Fed. Reg. 25822, 25823 (2003).

In view of the foregoing, separate evaluations are not 
warranted for each ear, as legal authority in explicit terms 
precludes such separate evaluations.  As a result of the 
General Counsel's holding in its May 2003 opinion, the Board 
is precluded from granting separate evaluations for each ear 
affected by tinnitus, as precedent opinions of the General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).

Appeals where the law and not the evidence is dispositive are 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).  In this case, the law mandates that no 
more than a 10 percent initial schedular evaluation may be 
assigned for bilateral tinnitus during any portion of the 
appeal period.


ORDER

Separate 10 percent initial evaluations for each ear for 
tinnitus are denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


